DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, none of the prior art teaches a touch panel having the features of the claim including:
wherein in the plurality of first touch traces, a width of at least one end portion of at least one first touch trace on an outermost side is less than a width of each portion of the at least one first touch trace on the outermost side other than the end portion; wherein the substrate has a first lead region located at an end of the plurality of first touch traces and a second lead region located at an end of the plurality of second touch traces; and the touch panel further comprises a plurality of first drive leads that are located in the first lead region and are connected to the plurality of first touch traces in a one-to-one correspondence and a plurality of second drive leads that are located in the first lead region and the second lead region and are connected to the plurality of second touch traces in a one-to-one correspondence, each first drive lead and each second drive lead being both configured to be connected to a touch controller; wherein in the plurality of first touch traces, the width of at least one end portion of each first touch trace on the outermost side is less than the width of each portion of each first touch trace on the outermost side other than the end portion; and 2wherein in the plurality of first touch traces, widths of two end portions of a first touch trace most proximal to the second lead region are both less than a width of each portion of the first touch trace most proximal to the second lead region other than the end portion; and a width of an end portion, most proximal to the first lead region, of a first touch trace most distal from the second lead region is less than a width of each portion of the first touch trace most distal from the second lead region other than the end portion.	Yilmaz (US 2019/0004657) considered to be the closest prior art, shows at Fig. 3 a sensing electrode 310 has one end portion 312 having a width 312 that is less than the widths 314, 316 of each portion of the touch trace other than the one end portion 312, but does not teach each of the features recited above.	Independent claims 19 and 20 recite similar features and are allowable for the same reasons.  The dependent claims 5-18 are allowable based on their dependency from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.



JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694